In a proceeding to stay arbitration, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Segal, J.), dated January 14, 2000, which denied the petition.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court properly determined that the underlying disputes between the parties are encompassed within the arbitration clause at issue (see, Pegalis, Wachsman & Erickson v Wachsman, 262 AD2d 381).
The appellant’s remaining contentions are without merit. Santucci, J. P., Altman, Goldstein and McGinity, JJ., concur.